 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED FINANCIAL CASUALTY                      Case No. 1:19-cv-00019 LJO JLT
      COMPANY
12                                                   ORDER AFTER NOTICE OF SETTLEMENT
                        Plaintiff,
13                                                   (Doc. 7)

14           v.

15    UNITED STATES OF AMERICA,

16                      Defendant,

17

18          On May 16, 2019, the parties reported they have settled the claims and have signed a

19   settlement agreement. (Doc. 7) Thus, the Court ORDERS:

20          1.     The parties SHALL file a joint stipulation seeking dismissal of the action no later

21                 than June 21, 2019.

22          2.     All deadlines and hearings are VACATED.

23   The parties are advised that failure to comply with this order may result in the Court

24   imposing sanctions, including the dismissal of the action.

25
     IT IS SO ORDERED.
26
27      Dated:    June 1, 2019                               /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
